                           Case:19-00182-jwb                  Doc #:66 Filed: 08/26/2021         Page 1 of 1

Form NTCREDOC (05/19)
                                                     United States Bankruptcy Court
                                                      Western District of Michigan
                                                          One Division Ave., N.
                                                                Room 200
                                                         Grand Rapids, MI 49503


 IN RE: Debtors (names used by the debtors in the last 8
 years, including married, maiden, trade, and address):
                                                                                    Case Number 19−00182−jwb
            Brittnay Marie Wix
            11710 Brookridge Drive                                                  Chapter 13
            Allendale, MI 49401
            SSN: xxx−xx−7290                                                        Honorable James W. Boyd
            David Wesley Wix
            11710 Brookridge Drive
            Allendale, MI 49401
            SSN: xxx−xx−7108
                                                                   Debtors

                                              NOTICE REGARDING FILED DOCUMENT


You are hereby notified that the court acknowledges the filing of Application for Compensation (Document #
65) on 8/25/2021 in the above−referenced case. See LBR 5005−2(e).

Please note the following:

          Please note that the Notice & Opportunity incorrectly lists Marquette as an option to send
          mailings.Pursuant to Administrative Order 2019−7, all bankruptcy filings and payments for
          cases with venue in the Upper Peninsula must be mailed to the Bankruptcy Court in Grand
          Rapids, MI.


   PLEASE TAKE NOTICE that if the errors or deficiencies noted above are not promptly corrected or
otherwise addressed, the Clerk may bring the issue to the attention of the assigned judge for appropriate
action, which may include holding a hearing, denying the relief requested in the document, or other
disposition.


   If you have any questions, please contact the ECF Helpdesk by emailing
ecfhelpdeskmiwb@miwb.uscourts.gov, calling (616) 456−2693 or by using online chat via
www.miwb.uscourts.gov.




                                                                             Michelle M. Wilson
                                                                             CLERK OF BANKRUPTCY COURT



Dated: August 26, 2021                                                       /S/
                                                                             H. Burse
                                                                             Deputy Clerk


1 Aliases for Debtor Brittnay Marie Wix : fka Brittnay Marie Stewart
2 Aliases for Joint Debtor David Wesley Wix : aka Wesley Wix
